Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1- 20 have been examined in this application. This communication is the first action on the merits. No Information Disclosure Statement (IDS)  has been filed to date. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-12 are directed to a method for predicting user actions based upon user interaction, Claims 13-15 are directed to a system for predicting user actions based upon user interaction, and Claims 16-20 are directed to an article of manufacture for predicting user actions based upon user interaction.
Claim 1 recites a method for predicting user actions based upon user interaction,  Claim 13 recites a system for predicting user actions based upon user interaction, and Claim 16 recites an article of manufacture for predicting user actions based upon user interaction, which include receiving a consumer interaction record containing a message content of a message from a consumer to a vehicle dealer and an indication of the consumer; parsing the message content into a plurality of message features corresponding to input categories of a predictive model; obtaining user data associated with the consumer based upon the indication of the consumer; extracting user data features corresponding to further input categories of the predictive model from the user data; merging the user data features and the message features to generate an input data set indicating interaction between the consumer and the vehicle dealer; generating, an output value by applying the predictive model to the input data set, the output value indicating a probability of the consumer taking a specified action associated with the vehicle dealer within a predefined time interval; and presenting a report including an indication of the probability of the consumer taking the specified action associated with the vehicle dealer within the predefined time interval.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity” – marketing and sales activities; commercial or legal interactions; business relations.  The recitation of  “computer”, “processor”, “computer system”, “program memory”, “computer-readable medium”, and “display”, provide nothing in the claim elements to preclude the step from being “Methods of Organizing Human Activity”- marketing and sales activities; commercial or legal interactions; business relations.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “computer”, “processor”, “computer system”, “program memory”, “computer-readable medium”, and “display”  is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Claim 1, 13 and 16 recite “presenting a report including an indication of the probability of the consumer taking the specified action associated with the vehicle dealer within the predefined time interval” are considered to be insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in market prediction/ forecasting. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer”, “processor”, “computer system”, “program memory”, “computer-readable medium”, and “display”  is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-12, 14-15, and 17-20 recite the additional elements of receiving a second consumer interaction record containing a second message content from the consumer to the vehicle dealer and a second indication of the consumer; parsing the second message content into a plurality of second message features corresponding to input categories of the predictive model; merging the user data features and the second message features to generate a second input data set indicating interaction between the consumer and the vehicle dealer; generating a second output value by applying the predictive model to the input data set, the second output value indicating a second probability of the consumer taking the specified action associated with the vehicle dealer within the predefined time interval; and calculating a combined probability of the consumer taking the specified action associated with the vehicle dealer within the predefined time interval based upon the probability and the second probability, wherein the indication of the probability included in the report is based upon the combined probability of the consumer taking the specified action associated with the vehicle dealer within the predefined time interval; obtaining a user interaction data set comprising a plurality of interaction data entries, each interaction data entry including a plurality of message features and user data features associated with a user interaction of a training data user with a training data vehicle dealer; obtaining a purchase data set comprising a plurality of purchase data entries associated with vehicle purchases; merging the purchase data entries with the interaction data entries based upon training data user identifiers to generate a training data set; selecting one or more untrained data models for predicting a probability of an outcome based upon input variables; training the one or more untrained data models using the training data set to obtain corresponding one or more trained data models; determining that one of the one or more trained data models meets selection criteria; and selecting the trained data model as the predicting model; wherein the user data comprises site interaction data regarding interaction of the consumer with one or more portions of a web site or a mobile application associated with the vehicle dealer; the user data comprises demographic data regarding the consumer, including one or more of the following: a location associated with the user, an income associated with the user, an age of the user, price preferences associated with the consumer, or prior vehicle purchases or leases by the consumer; determining, by the one or more processors, a cost to the vehicle dealer associated with providing information to the consumer; and generating, by the one or more processors, the report to further include a comparison of the costs to the dealer and a value associated with the probability of the consumer taking the specified action associated with the vehicle dealer within the predefined time interval;  the specified action comprises purchasing a vehicle from the vehicle dealer, the vehicle having an expected purchase price; and the value associated with the probability of the consumer taking the specified action associated with the vehicle dealer within the predefined time interval is based upon the expected purchase price and the probability of the consumer taking the specified action associated with the vehicle dealer within the predefined time interval.; and further narrowing the abstract idea. These recited limitations in the dependent claims do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 13 and 16. Regarding Claim 4 and the additional element of “natural language processing model” and it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. When the natural language processing model has already been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory. As stated in the claim and specification the natural language processing model is simply applied to return a result. Neither the result nor the rules  provide a practical application or significantly more than the identified abstract idea. Regarding Claims 7-10, 13, 18 and the additional element of “email message”, “electronic chat message”, “audio message” and “transcript of voice call” it is insignificant extra-solution activities of collecting and delivering data( see MPEP 2106.05(g)) and MPEP 2106.05(h)- field of use.. Regarding Claims 2-3, 10-11, 14, 17, 20  and the additional element of  “computer”, “processor”, “computer system”, and, “computer-readable medium”, it is M2106.05(d)- Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3,  5-6, 11-12, 14, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamm et al., US Publication No. 20190139063 A1, [hereinafter Lamm], in view of Gilmore, US Publication No. 20200013075A1, [hereinafter Gilmore].
Regarding Claim 1,  
Lamm teaches
A computer-implemented method for predicting user actions based upon user interaction, comprising: receiving, at one or more processors, a consumer interaction record containing a message content of a message from a consumer to a vehicle dealer and an indication of the consumer; (Lamm - Par. 3- “The present application discloses a method, system, and computer-readable medium storing instructions for improving online user interaction evaluation and persona identification. The method, system, or instructions may include receiving a user request from a user computing device to access data (such as vehicle data associated with a vehicle or vehicle dealer); determining survey content to present to a user of the user computing device; sending the survey content for presentation to the user via a display of the user computing device; receiving a user response to the survey content from the user computing device; generating an indicator of a user persona based upon the received user response; …”; Par. 41-42-“The communication may begin with a user selection at the client computing device 110 (line 302) to indicate a demand for information from the data server 140. The user may indicate a selection via the display 202 of the client computing device 110 by interaction with an application executing thereon, which may be a general-purpose web browsing application or a special-purpose application (e.g., an app on a smartphone for searching, selecting, or purchasing vehicles).; Par. 25-processor”)
parsing, by the one or more processors, the message content into a plurality of message features corresponding to input categories of a predictive model; (Lamm - Par. 21- “In an exemplary embodiment described in detail herein, the front-end components 102 and back-end components 104 may be used to facilitate a vehicle research and purchase process for users, during which information regarding user interactions with the servers 140 (e.g., data requests) may be recorded for analysis, which data collection may be voluntary or may require affirmative user consent, in various embodiments. Correspondingly, the client computing devices 110 may be used to provide information to the servers 140 regarding user visits to dealerships, user research, and indications of user interest in specific vehicles or types of vehicles. Each of these client computing devices 110 may request data regarding vehicles or vehicle dealers through a general-purpose or special-purpose software application running on the device, such as from a web browser, a data service application, or a messaging application (e.g., via an automated or live communication session). The client computing devices 110 may obtain the data via the network 130 from a server 140, which server 140 may store information regarding the requests. The server 140 may further acquire and store information regarding user requests or user locations, based upon data received from the client computing devices 110. Such data may include user data requests, user responses to information requests (e.g., survey responses), user geospatial locations, or other information associated with user activities. Such information may be processed by the server 140 to generate reports of user data interaction of users or types of users. Such reports may be generated upon receipt of requests from analyst computing devices 114.”; Par. 3-“ sending the data associated with the user request to the user computing device; storing a record associated with the user, including the indicator of the user persona and an indicator of the user request; and/or generating a prediction regarding a user action based upon the record associated with the user.”);
obtaining, by the one or more processors, user data associated with the consumer based upon the indication of the consumer;  (Lamm - Par. 3- “The present application discloses a method, system, and computer-readable medium storing instructions for improving online user interaction evaluation and persona identification. The method, system, or instructions may include receiving a user request from a user computing device to access data (such as vehicle data associated with a vehicle or vehicle dealer); determining survey content to present to a user of the user computing device; sending the survey content for presentation to the user via a display of the user computing device;…”);

extracting, by the one or more processors, user data features corresponding to further input categories of the predictive model from the user data (Lamm Par. 43-“ When the data server 140 receives the first user request, the data server 140 may prepare a response to the first user request (line 306). Preparing a response may include accessing data stored in a database 146 or other memory of the data server 140 (e.g., the program memory 144). Accessing such data may include querying a database for the data based upon information indicated by or derived from the first user request (e.g., search parameters extracted from the received first user message). If necessary, the data server 140 may request and obtain additional data (not shown) from another data source via the network 130. The data server 140 may process or package the data into a response prior to transmission to the user.”); 
merging, by the one or more processors, the user data features and the message features to generate an input data set indicating interaction between the consumer and the vehicle dealer  (Lamm Par. 43-“ In some embodiments, the data server 140 may also generate a cookie or other similar state identifying data structure to send to the client computing device 110, as part of or together with the response. Such cookie may be a session cookie or a persistent cookie to enable coherent responses to the user over time (e.g., over multiple user sessions) and to facilitate user interaction monitoring. When the response is prepared, the data server 140 sends a response data message (line 308) to the client computing device 110.”; Par. 59-“At block 408, the server 140 may determine a user persona for the user based upon the user responses. In some embodiments, the server 140 may execute a persona determination routine or utilize a persona determination component to determine the user persona. In some embodiments, the user persona may be identified from a predefined set of personas deterministically based upon a combination of survey responses by the user that uniquely indicate one of the predefined set of personas. In other embodiments, the user persona may be probabilistically determined from the predefined set of personas based upon a statistical best match of the user responses to a user persona. The determined user persona may then be associated with user interactions with the server 140.”; Par. 60); 
… specified action associated with the vehicle dealer within a predefined time interval (Lamm Par. 88-“ This may further include identifying the first user interaction (e.g., a first user request for data relating to a vehicle search that is associated with the user persona indicator) and determining the predicted time in market (indicating an average duration of vehicle searches for similar users associated with the same user persona) based upon the user persona associated with the user. The predicted time of vehicle purchase may be determined as a date that follows the first user interaction by a period equal to the predicted time in market.”)
and presenting, by a display, a report including an indication of the probability of the consumer taking the specified action associated with the vehicle dealer within the predefined time interval. (Lamm Par. 78-“ In some embodiments, the comparison of the generated user interaction metrics and the corresponding user interface metrics associated with each of the predefined user personas may be performed in terms of a probability of a match. For example, the error or variance between averages of metrics for the predefined user personas and the generated values of the user interaction metrics may be calculated to determine a likelihood of a match for each of the predefined user personas.”; Par. 82-“ The exemplary analysis method 800 may begin upon receipt of an analyst request to generate a user interaction report (block 802). Based upon such request, user interaction data associated with a plurality of users may be accessed (block 804). One or more user persona indicators may be identified (block 608), and user data associated with the one or more user persona indicators may be selected from the accessed data (block 808). One or more user interaction metrics may then be generated for the one or more users associated with the selected user interaction data (block 810). A user behavior report regarding the behavior of the one or more users may be generated based upon the user interaction metrics (block 812) and presented to the analyst for further review (block 814). In some embodiments, the exemplary method 800 may be modified to include alternative, additional, or fewer actions.”; Par. 73)
Lamm teaches prediction analysis in Lamm Par. 5 and the feature is expounded upon by Gilmore:
generating, by the one or more processors, an output value by applying the predictive model to the input data set, the output value indicating a probability of the consumer taking a specified action... (Gilmore Par. 76-“ Using data from the selected bin of historical data, vehicle data for presentation may be determined at step 264. This vehicle data may include, for example, a pricing data, including a probability or probability distribution (collectively probability or likelihood) that a purchase price will be accepted using price ratios determined from the set of historical data. In particular, a set of rules defining a likelihood model may be applied to the historical transaction data to determine the probability that the vehicle price provided by the user through the interface will be accepted by a dealer using a price ratio determined for dealers of the vehicle of the specified vehicle configuration based on, for example, historical price ratios determined for the vehicle of the specific configuration, a known price ratio acceptable for a dealer (e.g., based on an upfront price provided for the vehicle by the dealer) or other methods of determining price ratios acceptable to the dealer for the vehicle of interest.”; Par. 87-88-“ Similarly, FIG. 4 is a block diagram graphically depicting one embodiment of a data object (e.g., referred to herein as a Sales Matching Entity (SME) data object without loss of generality) that may be used (e.g., by a vehicle data system) to store data for a user record (e.g., a user SME or user SME object) or a sale record (e.g., a sale SME of sale SME object) that may be determined from data obtained from a data source within the distributed network. With respect to the depiction of FIG. 4, the hierarchical structure of a SME data object that is used to store data for both sales and user record for a vehicle data system is depicted. In FIG. 4, the nesting of blocks show how the various attributes are grouped together while asterisks denote items that may have multiple entries in the object, and therefore may have multiple scores computed for an SME data object pair, a phenomenon that is referred to as multiplicity and is described in more detail below. For example, for an SME object, the may be multiple dealers, people or transactions. For each dealer there may be one or more addresses or phone numbers, for each person there may be an associated name, multiple addresses, phone numbers or emails. There may be multiple transactions for each SME object, each transaction associated with a vehicle (e.g., including data such as make, model, trim, multiple options, VIN, etc.) and other associated data.” );
Lamm and Gilmore are directed to prediction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Lamm, as taught by Gilmore, by utilizing additional modelling with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lamm with the motivation of improving the use of distributed and networked computer systems for the collection, enhancement and correlation of data from across the distributed network which may be usefully applied in a variety of contexts, including in the context of vehicle sales to, for example, implement sales matching system which may collect, enhance and data related to users of a vehicle data system with sales data collected from a data sources distributed across a computer network (Gilmore Par. 3).
Regarding Claim 2, Claim 14 and Claim 17  
Lamm in view of Gilmore teach The computer-implemented method of claim 1, further comprising: ... , The computer system of claim 13, wherein the executable instructions further cause the computer system to: ... , and The tangible, non-transitory computer-readable medium of claim 16, further storing executable instructions that cause the computer system to: ...
receiving, at the one or more processors, a second consumer interaction record containing a second message content from the consumer to the vehicle dealer and a second indication of the consumer; (Lamm - Par. 3 “The present application discloses a method, system, and computer-readable medium storing instructions for improving online user interaction evaluation and persona identification. The method, system, or instructions may include receiving a user request from a user computing device to access data (such as vehicle data associated with a vehicle or vehicle dealer); determining survey content to present to a user of the user computing device; sending the survey content for presentation to the user via a display of the user computing device; receiving a user response to the survey content from the user computing device; generating an indicator of a user persona based upon the received user response; …”;Par. 4-“ Some embodiments may include receiving one or more additional user requests for additional data, which may be associated with one or more vehicles or vehicle dealers. In response to such requests, the indications of the one or more additional user requests may be stored in the record associated with the user. One or more of the additional user requests may be received during a first user session at a first time, while the user request is received during a second user session at a second time after the first time.”; Par. 41-42-“The communication may begin with a user selection at the client computing device 110 (line 302) to indicate a demand for information from the data server 140. The user may indicate a selection via the display 202 of the client computing device 110 by interaction with an application executing thereon, which may be a general-purpose web browsing application or a special-purpose application (e.g., an app on a smartphone for searching, selecting, or purchasing vehicles).”; Par. 25-processor)
parsing, by the one or more processors, the second message content into a plurality of second message features corresponding to input categories of the predictive model; (Lamm – Par. 4; Par. 21- “In an exemplary embodiment described in detail herein, the front-end components 102 and back-end components 104 may be used to facilitate a vehicle research and purchase process for users, during which information regarding user interactions with the servers 140 (e.g., data requests) may be recorded for analysis, which data collection may be voluntary or may require affirmative user consent, in various embodiments. Correspondingly, the client computing devices 110 may be used to provide information to the servers 140 regarding user visits to dealerships, user research, and indications of user interest in specific vehicles or types of vehicles. Each of these client computing devices 110 may request data regarding vehicles or vehicle dealers through a general-purpose or special-purpose software application running on the device, such as from a web browser, a data service application, or a messaging application (e.g., via an automated or live communication session). The client computing devices 110 may obtain the data via the network 130 from a server 140, which server 140 may store information regarding the requests. The server 140 may further acquire and store information regarding user requests or user locations, based upon data received from the client computing devices 110. Such data may include user data requests, user responses to information requests (e.g., survey responses), user geospatial locations, or other information associated with user activities. Such information may be processed by the server 140 to generate reports of user data interaction of users or types of users. Such reports may be generated upon receipt of requests from analyst computing devices 114.”; Par. 3-“ sending the data associated with the user request to the user computing device; storing a record associated with the user, including the indicator of the user persona and an indicator of the user request; and/or generating a prediction regarding a user action based upon the record associated with the user.”);
merging, by the one or more processors, the user data features and the second message features to generate a second input data set indicating interaction between the consumer and the vehicle dealer;  (Lamm Par. 4; Par. 43-“ In some embodiments, the data server 140 may also generate a cookie or other similar state identifying data structure to send to the client computing device 110, as part of or together with the response. Such cookie may be a session cookie or a persistent cookie to enable coherent responses to the user over time (e.g., over multiple user sessions) and to facilitate user interaction monitoring. When the response is prepared, the data server 140 sends a response data message (line 308) to the client computing device 110.”; Par. 59-“At block 408, the server 140 may determine a user persona for the user based upon the user responses. In some embodiments, the server 140 may execute a persona determination routine or utilize a persona determination component to determine the user persona. In some embodiments, the user persona may be identified from a predefined set of personas deterministically based upon a combination of survey responses by the user that uniquely indicate one of the predefined set of personas. In other embodiments, the user persona may be probabilistically determined from the predefined set of personas based upon a statistical best match of the user responses to a user persona. The determined user persona may then be associated with user interactions with the server 140.”; Par. 60); 
… specified action associated with the vehicle dealer within a predefined time interval (Lamm Par. 88-“ This may further include identifying the first user interaction (e.g., a first user request for data relating to a vehicle search that is associated with the user persona indicator) and determining the predicted time in market (indicating an average duration of vehicle searches for similar users associated with the same user persona) based upon the user persona associated with the user. The predicted time of vehicle purchase may be determined as a date that follows the first user interaction by a period equal to the predicted time in market.”)
and calculating, by the one or more processors, a combined probability of the consumer taking the specified action associated with the vehicle dealer within the predefined time interval based upon the probability and the second probability, wherein the indication of the probability included in the report is based upon the combined probability of the consumer taking the specified action associated with the vehicle dealer within the predefined time interval. (Lamm Par. 78-79- “At block 706, the server 140 may compare the generated user interaction metrics with corresponding user interaction metrics associated with each of a plurality of predefined user personas to attempt to identify a match. The predefined user personas may be associated with ranges of values for each of one or more user interaction metrics, which metrics may differ between personas. Thus, one or more subsets of the available user interaction metrics may be used to determine whether the user interaction matches one or more of the predefined user personas. The ranges of the predefined user personas may be exclusive, or it may be possible for the user interaction metrics to match more than one of the predefined user personas in some instances. In some embodiments, the comparison of the generated user interaction metrics and the corresponding user interface metrics associated with each of the predefined user personas may be performed in terms of a probability of a match. For example, the error or variance between averages of metrics for the predefined user personas and the generated values of the user interaction metrics may be calculated to determine a likelihood of a match for each of the predefined user personas.”; Par. 82-“ The exemplary analysis method 800 may begin upon receipt of an analyst request to generate a user interaction report (block 802). Based upon such request, user interaction data associated with a plurality of users may be accessed (block 804). One or more user persona indicators may be identified (block 608), and user data associated with the one or more user persona indicators may be selected from the accessed data (block 808). One or more user interaction metrics may then be generated for the one or more users associated with the selected user interaction data (block 810). A user behavior report regarding the behavior of the one or more users may be generated based upon the user interaction metrics (block 812) and presented to the analyst for further review (block 814). In some embodiments, the exemplary method 800 may be modified to include alternative, additional, or fewer actions.”; Par. 73; Par. 3-4)

Lamm teaches prediction analysis in Lamm Par. 5 and the feature is expounded upon by Gilmore:
generating, by the one or more processors, a second output value by applying the predictive model to the input data set, the second output value indicating a second probability of the consumer taking the specified action... (Gilmore Par. 76-“ Using data from the selected bin of historical data, vehicle data for presentation may be determined at step 264. This vehicle data may include, for example, a pricing data, including a probability or probability distribution (collectively probability or likelihood) that a purchase price will be accepted using price ratios determined from the set of historical data. In particular, a set of rules defining a likelihood model may be applied to the historical transaction data to determine the probability that the vehicle price provided by the user through the interface will be accepted by a dealer using a price ratio determined for dealers of the vehicle of the specified vehicle configuration based on, for example, historical price ratios determined for the vehicle of the specific configuration, a known price ratio acceptable for a dealer (e.g., based on an upfront price provided for the vehicle by the dealer) or other methods of determining price ratios acceptable to the dealer for the vehicle of interest.”; Par. 87-88-“ Similarly, FIG. 4 is a block diagram graphically depicting one embodiment of a data object (e.g., referred to herein as a Sales Matching Entity (SME) data object without loss of generality) that may be used (e.g., by a vehicle data system) to store data for a user record (e.g., a user SME or user SME object) or a sale record (e.g., a sale SME of sale SME object) that may be determined from data obtained from a data source within the distributed network. With respect to the depiction of FIG. 4, the hierarchical structure of a SME data object that is used to store data for both sales and user record for a vehicle data system is depicted. In FIG. 4, the nesting of blocks show how the various attributes are grouped together while asterisks denote items that may have multiple entries in the object, and therefore may have multiple scores computed for an SME data object pair, a phenomenon that is referred to as multiplicity and is described in more detail below. For example, for an SME object, the may be multiple dealers, people or transactions. For each dealer there may be one or more addresses or phone numbers, for each person there may be an associated name, multiple addresses, phone numbers or emails. There may be multiple transactions for each SME object, each transaction associated with a vehicle (e.g., including data such as make, model, trim, multiple options, VIN, etc.) and other associated data.” ) ;
Lamm and Gilmore are directed to prediction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Lamm, as taught by Gilmore, by utilizing additional modelling with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lamm with the motivation of improving the use of distributed and networked computer systems for the collection, enhancement and correlation of data from across the distributed network which may be usefully applied in a variety of contexts, including in the context of vehicle sales to, for example, implement sales matching system which may collect, enhance and data related to users of a vehicle data system with sales data collected from a data sources distributed across a computer network (Gilmore Par. 3).

Regarding Claim 3,  
Lamm in view of Gilmore teaches The computer-implemented method of claim 1, wherein the specified action comprises purchasing a vehicle from the vehicle dealer, and further comprising generating the predictive model by: ...
obtaining, by the one or more processors, a user interaction data set comprising a plurality of interaction data entries, each interaction data entry including a plurality of message features and user data features ...;  (Lamm - Par. 3- “The present application discloses a method, system, and computer-readable medium storing instructions for improving online user interaction evaluation and persona identification. The method, system, or instructions may include receiving a user request from a user computing device to access data (such as vehicle data associated with a vehicle or vehicle dealer); determining survey content to present to a user of the user computing device; sending the survey content for presentation to the user via a display of the user computing device;…”);
Lamm teaches prediction analysis in Lamm Par. 5 and the feature is expounded upon by Gilmore:
associated with a user interaction of a training data user with a training data vehicle dealer (Gilmore Par. 117-119-“ In one embodiment, the vehicle data system may include billing engine 550 including billing logic such that each sale ID-user ID pair and its associated score produced by the scoring engine 540 are provided to the billing engine 550. The billing engine 550 may include a set of rules that can be applied to each sale ID-user ID pair to decide if a match should be approved (e.g., for sending an invoice or bill to a dealer). This match decision will generally be made on the basis of a short list of filtering rules based on the confidence score associated with the pair. These rules may include such rules as: “does the confidence score for the sale suggest automatic approval, manual review, or rejection?;” “Is the dealer an active partner dealership?”; “Does a sale meet the contractual requirements for approval, such as date range?”; “Are there other would or would not be approvable?” (often these are due to dealer-specific agreements with operators of the vehicle data system) or other rules.... Referring then to FIG. 6, a block diagram of one embodiment of the operation of a scoring engine is depicted. Here, scoring engine 600 may have two modes of operation: training and production (e.g., real-time application in a vehicle data system). In the training mode 610, historical examples of sales are used to create the model parameters (e.g., that may be stored in a file such as “model_params.pkl” in FIG. 6) that is used as an input for the scoring algorithm. In production mode 620, new user-sale pairs (e.g., potential matches such as those generated by the matching engine as discussed above) are scored using the weights from the model parameters, to produce an output file containing IDs for each pair and the confidence score. The two modes may be substantially similar in several areas. In this embodiment, the training pipeline 610 begins by pulling historical sale and user records from a database on the vehicle data system (e.g., an Apache Phoenix database) 612 to generate a training set 616. Internally, the data for each record may be represented as a single object called an SME as discussed (e.g., sales SME objects and user SME objects) 614. For example, a large sample (500K-1M) of each kind of record may be selected at random. To generate known historical sales, a database containing sales history (e.g., here called “f_result”) associated with the vehicle data system is queried, and the ID pairs for known sales (e.g., known matches of users and sales) are pulled from these records.”);
merging, by the one or more processors, the purchase data entries with the interaction data entries based upon training data user identifiers to generate a training data set comprising a plurality of training data entries, each training data entry including (i) the plurality of message features from the corresponding interaction data entry, (ii) one or more user data features from the corresponding interaction data entry, and (iii) either one or more purchase features from the corresponding purchase data entry or an indication of no corresponding purchase data entry being found in the purchase data set (Gilmore Par. 136-“ As will be noticed, features correspond to (e.g., are built from) individual pieces or data fields (e.g., of PII) contained within sale and user records. A complicating factor in deriving features, and by extension the pair score, is the fact that records may have more than one entry for certain subfields. For example, a sale record may have two co-buyers, and each of these co-buyers may have multiple phone numbers, email addresses, etc. Only some of this information may be found for the corresponding user record. This problem is referred to as ‘multiplicity’, and in one embodiment, the solution is to put extracted features into a data structure that allows different possible combinations of features to be easily compared and scored.; Par. 187-“ To further aid in an understanding of certain embodiments FIG. 7 depicts a block diagram of one embodiment of an implementation of a scoring engine. Specifically, in FIG. 7 the breakdown of one embodiment of a software implementation for a scoring engine is depicted. User and sale data objects (e.g., SMEs representing users (user SMEs) and sales (sale SMEs)) are stored as JavaScript Object Notation (JSON) files in an Apache Phoenix database, while the ID pairs produced by the matching engine are stored in separate files in Amazon Web Services (e.g., AWS S3). Batch processing for a group of IDs is triggered by using the AWS SQS messaging system, which allows the locations of ID pair files to be stored in a queue for processing. The scoring engine periodically checks for messages from the messaging system, and when a valid message is found, the data for the pair is downloaded from Phoenix and processed. The output file is pushed back to the S3 file store at a predetermined location, and the triggering message is deleted.”; Par. 120-124-“ Now, 10,000 of the other pairs in the historical ID pair set can be selected to be negative cases in the training set. By selecting a relatively large number of manually reviewed pairs those cases may represent a relatively larger number of pairs in the training data relative to their occurrence in operation of the vehicle data system. This ability to overweight manual review cases may be utilized to increase the decision-making ability of the scoring engine in borderline cases, or cases with an unusual combination of features. While these unclear cases may be a minority of overall sales decisions, they are the types of cases that are frequently sent to manual review.”)
selecting, by the one or more processors, one or more untrained data models for predicting a probability of an outcome based upon input variables (Gilmore Par. 120-“ In other words, these may be pairs of sales and users that have been confirmed as being associated (e.g., where the user is definitively known to have participated in the sale). The corresponding records for these IDs that exist in the data sample therefore form a set of known sales. Moreover, the proportion of these sales that were discovered through manual review may be a controllable parameter in training, set to 0.2 by default. Non-sales (i.e. negative cases) may be formed by randomly sampling and pairing together user and sale IDs that do not appear in f_result (e.g., this may be done without replacement). While there is a chance that the PII in such a pair could form an approvable sale, the probability of this happening due to random chance may vanishingly small and will not usually affect training of the scoring engine.”); 
training, by the one or more processors, the one or more untrained data models using the training data set to obtain corresponding one or more trained data models (Gilmore Par. 122-123-“ Computationally, then, the flow for generating a training sample may be as follows in one embodiment. First, select (e.g., 500,000) sale and user records from historical data. All possible pairing of these records compose the historical ID pair set. Next, select the set of user-sale IDs for all previously approved sales, and divide into those user-sale ID pairs that are manual approvals and those that are auto-approvals. These sets are the manual and auto-approved result pair set. Some (usually a small fraction) of the pairs in the historical ID set will also appear in the manual or auto-approved result set. Randomly select 2,000 and 8,000 (for example) of these, respectively (e.g., 2,000 of the manual approved result set and 8000 of the auto approved result set) without replacement to be positive cases in the training set.”); 
determining, by the one or more processors, that one of the one or more trained data models meets selection criteria  (Gilmore Par. 124-125-“ The pairs (e.g., pairs of user ID to sale ID, or pairs of SME objects) that are part of the training file are passed along to the feature extraction module 618. Feature extraction (“feax”) refers to the process of converting each User-Sale pair of data objects into an array (that may be referred to as a feature array) representing matches (or degrees of matching) between the corresponding subfields of the data objects (e.g., SME object) of the pair. Feature extraction may operate substantially identically in training and production modes. The feature array for the set of pairs of the training data can then be passed to the parameter training module to extract the model parameters 615 (e.g., stored in a “model_params.pkl” file as depicted in FIG. 6) that is used as an input for scoring in the production mode. In production mode 620, the scoring engine receives a list of associated user and sale IDs (e.g., user ID-sale ID pairs) from the matching engine 622. Using these IDs as keys, the system accesses the PII data for each user or sale, and constructs the SME object for the corresponding user and sale such that the pair can be more efficiently scored 624. The list of associated user and dale SMEs are passed along to the feature extraction module 618.”); 
and selecting, by the one or more processors, the trained data model as the predicting model (Gilmore Par. 68-69-“These models may also include a predictive model, which may include rules for determining a forecast of the expected market price (expressed in a currency or as a price ratio) of a given vehicle at a specified time. The predictive model may also include rules for providing a forecast of the vehicle's market price in a particular locality, or nationally. These models may include a likelihood model that includes a set of rules for determining a probability of the acceptance of a particular price (e.g., including a price range) by a seller of a vehicle given a set of parameters associated with the vehicle (e.g., year, make model, geographic locale, etc.) or time period of purchase. In particular, in certain embodiments, this likelihood model may relate the price of vehicle sales to attributes of the sale transaction such that by providing values for those attributes from sales transactions to the likelihood model an expected price (or price ratio) at which a vehicle will sell may be determined along with one or more standard deviations or confidence intervals associated with the expected price. In one embodiment, for example, the likelihood model include one or more rules foe generating a cumulative distribution function for a set of completed historical vehicle transactions.”).
Lamm and Gilmore are directed to prediction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Lamm, as taught by Gilmore, by utilizing additional modelling with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lamm with the motivation of improving the use of distributed and networked computer systems for the collection, enhancement and correlation of data from across the distributed network which may be usefully applied in a variety of contexts, including in the context of vehicle sales to, for example, implement sales matching system which may collect, enhance and data related to users of a vehicle data system with sales data collected from a data sources distributed across a computer network (Gilmore Par. 3).
	Regarding Claim 5 and Claim 19, Lamm in view of Gilmore teach The computer-implemented method of claim 1,... and The tangible, non-transitory computer-readable medium of claim 16,...
wherein the user data comprises site interaction data regarding interaction of the consumer with one or more portions of a web site or a mobile application associated with the vehicle dealer (Lamm Par. 17-“ The invention described herein is related to methods and systems that identify user personas within a digital environment, such as a web site. The methods and systems also monitor user interactions within such environments and utilize user persona information to analyze such user interactions. A digital environment may include an online data source or service, such as an online platform for vehicle research and sales. Users may access such digital environments via a web site or mobile application. To better understand and predict user interactions, it is advantageous to analyze user behavior with user personas.”).
Regarding Claim 6,
The computer-implemented method of claim 1, wherein the user data comprises demographic data regarding the consumer, including one or more of the following: a location associated with the user, an income associated with the user, an age of the user, price preferences associated with the consumer, or prior vehicle purchases or leases by the consumer. (Lamm Par. 21-“ The front-end components 102 may be arranged in various configurations including varying components depending upon user or analyst preferences. In some embodiments, the front-end components 104 may include a plurality of client computing devices 110 configured to access information from the server 140 via the network 130 and to communicate information to the server 140. In an exemplary embodiment described in detail herein, the front-end components 102 and back-end components 104 may be used to facilitate a vehicle research and purchase process for users, during which information regarding user interactions with the servers 140 (e.g., data requests) may be recorded for analysis, which data collection may be voluntary or may require affirmative user consent, in various embodiments. Correspondingly, the client computing devices 110 may be used to provide information to the servers 140 regarding user visits to dealerships, user research, and indications of user interest in specific vehicles or types of vehicles. Each of these client computing devices 110 may request data regarding vehicles or vehicle dealers through a general-purpose or special-purpose software application running on the device, such as from a web browser, a data service application, or a messaging application (e.g., via an automated or live communication session). The client computing devices 110 may obtain the data via the network 130 from a server 140, which server 140 may store information regarding the requests. The server 140 may further acquire and store information regarding user requests or user locations, based upon data received from the client computing devices 110. Such data may include user data requests, user responses to information requests (e.g., survey responses), user geospatial locations, or other information associated with user activities. Such information may be processed by the server 140 to generate reports of user data interaction of users or types of users. Such reports may be generated upon receipt of requests from analyst computing devices 114.”).

Regarding Claim 11, Lamm in view of Gilmore teach The computer-implemented method of claim 1, further comprising:...
Lamm teaches consumer data and analysis and the feature is expounded upon by Gilmore”
determining, by the one or more processors, a cost to the vehicle dealer associated with providing information to the consumer (Gilmore Par. 70- “The models may also include a low volume model to account for cases involving rare cars or other cases where the volume of data is insufficient to generate or obtain meaningful results by applying the one or more of the models. For example, a low volume likelihood model may be included to generate a likelihood function where the volume of data is insufficient to generate or obtain meaningful results by applying the likelihood model. It will be noted that these models may be updated at certain intervals, where the interval at which each of the dealer cost models, average price ratio model, predictive model or likelihood model is generated may, or may not, be related to the intervals at which data is obtained from the various data sources or the rate at which the other model(s) are generated.”; Par. 78-“ In some embodiments, there may be visual indicators on or under the curve which indicate determined price points or ranges, such as one or more quantifiable prices or one or more reference price points (for example, invoice price, MSRP, dealer cost, market average price paid, dealer cost, internet average, etc.). Thus, using an embodiment of such an interface a user can easily determine the probability of having an offered or desired price accepted by a dealer, along with the effect of increasing or lowering an offered price. It should be noted here that though the interfaces elaborated on with respect to the presentation of data to a user in conjunction with certain embodiments are visual interfaces, other interfaces which employ audio, tactile, some combination, or other methods entirely may be used in other embodiments to present such data.”) ;
 and generating, by the one or more processors, the report to further include a comparison of the costs to the dealer and a value associated with the probability of the consumer taking the specified action associated with the vehicle dealer within the predefined time interval. (Gilmore Par. 136-“ As will be noticed, features correspond to (e.g., are built from) individual pieces or data fields (e.g., of PII) contained within sale and user records. A complicating factor in deriving features, and by extension the pair score, is the fact that records may have more than one entry for certain subfields. For example, a sale record may have two co-buyers, and each of these co-buyers may have multiple phone numbers, email addresses, etc. Only some of this information may be found for the corresponding user record. This problem is referred to as ‘multiplicity’, and in one embodiment, the solution is to put extracted features into a data structure that allows different possible combinations of features to be easily compared and scored.”; Par. 69-“These models may include a likelihood model that includes a set of rules for determining a probability of the acceptance of a particular price (e.g., including a price range) by a seller of a vehicle given a set of parameters associated with the vehicle (e.g., year, make model, geographic locale, etc.) or time period of purchase. In particular, in certain embodiments, this likelihood model may relate the price of vehicle sales to attributes of the sale transaction such that by providing values for those attributes from sales transactions to the likelihood model an expected price (or price ratio) at which a vehicle will sell may be determined along with one or more standard deviations or confidence intervals associated with the expected price. In one embodiment, for example, the likelihood model include one or more rules foe generating a cumulative distribution function for a set of completed historical vehicle transactions.”).
Lamm and Gilmore are directed to prediction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Lamm, as taught by Gilmore, by utilizing additional modelling with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lamm with the motivation of improving the use of distributed and networked computer systems for the collection, enhancement and correlation of data from across the distributed network which may be usefully applied in a variety of contexts, including in the context of vehicle sales to, for example, implement sales matching system which may collect, enhance and data related to users of a vehicle data system with sales data collected from a data sources distributed across a computer network (Gilmore Par. 3).

Regarding Claim 12, Lamm in view of Gilmore teach The computer-implemented method of claim 11, further comprising:...
Lamm teaches consumer data and analysis and the feature is expounded upon by Gilmore:
wherein: the specified action comprises purchasing a vehicle from the vehicle dealer, the vehicle having an expected purchase price; and the value associated with the probability of the consumer taking the specified action associated with the vehicle dealer within the predefined time interval is based upon the expected purchase price and the probability of the consumer taking the specified action associated with the vehicle dealer within the predefined time interval. (Gilmore Par. 69-“These models may include a likelihood model that includes a set of rules for determining a probability of the acceptance of a particular price (e.g., including a price range) by a seller of a vehicle given a set of parameters associated with the vehicle (e.g., year, make model, geographic locale, etc.) or time period of purchase. In particular, in certain embodiments, this likelihood model may relate the price of vehicle sales to attributes of the sale transaction such that by providing values for those attributes from sales transactions to the likelihood model an expected price (or price ratio) at which a vehicle will sell may be determined along with one or more standard deviations or confidence intervals associated with the expected price. In one embodiment, for example, the likelihood model include one or more rules foe generating a cumulative distribution function for a set of completed historical vehicle transactions.”; Par. 70- “The models may also include a low volume model to account for cases involving rare cars or other cases where the volume of data is insufficient to generate or obtain meaningful results by applying the one or more of the models. For example, a low volume likelihood model may be included to generate a likelihood function where the volume of data is insufficient to generate or obtain meaningful results by applying the likelihood model. It will be noted that these models may be updated at certain intervals, where the interval at which each of the dealer cost models, average price ratio model, predictive model or likelihood model is generated may, or may not, be related to the intervals at which data is obtained from the various data sources or the rate at which the other model(s) are generated.”; Par. 78-“ In some embodiments, there may be visual indicators on or under the curve which indicate determined price points or ranges, such as one or more quantifiable prices or one or more reference price points (for example, invoice price, MSRP, dealer cost, market average price paid, dealer cost, internet average, etc.). Thus, using an embodiment of such an interface a user can easily determine the probability of having an offered or desired price accepted by a dealer, along with the effect of increasing or lowering an offered price. It should be noted here that though the interfaces elaborated on with respect to the presentation of data to a user in conjunction with certain embodiments are visual interfaces, other interfaces which employ audio, tactile, some combination, or other methods entirely may be used in other embodiments to present such data.”; Par. 76; Par. 87-88).
Lamm and Gilmore are directed to prediction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Lamm, as taught by Gilmore, by utilizing additional modelling with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lamm with the motivation of improving the use of distributed and networked computer systems for the collection, enhancement and correlation of data from across the distributed network which may be usefully applied in a variety of contexts, including in the context of vehicle sales to, for example, implement sales matching system which may collect, enhance and data related to users of a vehicle data system with sales data collected from a data sources distributed across a computer network (Gilmore Par. 3).
Regarding Claim 20, Lamm in view of Gilmore teach The tangible, non-transitory computer-readable medium of claim 16, wherein the specified action comprises purchasing a vehicle from the vehicle dealer, the vehicle having an expected purchase price, and the tangible, non-transitory computer-readable medium further storing executable instructions that cause the computer system to:...
Lamm teaches consumer data and analysis and the feature is expounded upon by Gilmore:
determine a cost to the vehicle dealer associated with providing information to the consumer (Gilmore Par. 70- “The models may also include a low volume model to account for cases involving rare cars or other cases where the volume of data is insufficient to generate or obtain meaningful results by applying the one or more of the models. For example, a low volume likelihood model may be included to generate a likelihood function where the volume of data is insufficient to generate or obtain meaningful results by applying the likelihood model. It will be noted that these models may be updated at certain intervals, where the interval at which each of the dealer cost models, average price ratio model, predictive model or likelihood model is generated may, or may not, be related to the intervals at which data is obtained from the various data sources or the rate at which the other model(s) are generated.”; Par. 78-“ In some embodiments, there may be visual indicators on or under the curve which indicate determined price points or ranges, such as one or more quantifiable prices or one or more reference price points (for example, invoice price, MSRP, dealer cost, market average price paid, dealer cost, internet average, etc.). Thus, using an embodiment of such an interface a user can easily determine the probability of having an offered or desired price accepted by a dealer, along with the effect of increasing or lowering an offered price. It should be noted here that though the interfaces elaborated on with respect to the presentation of data to a user in conjunction with certain embodiments are visual interfaces, other interfaces which employ audio, tactile, some combination, or other methods entirely may be used in other embodiments to present such data.”) ;
determine a value associated with the probability of the consumer taking the specified action associated with the vehicle dealer within the predefined time interval, the value being based upon the expected purchase price and the probability of the consumer taking the specified action associated with the vehicle dealer within the predefined time interval (Gilmore Par. 76-“ Using data from the selected bin of historical data, vehicle data for presentation may be determined at step 264. This vehicle data may include, for example, a pricing data, including a probability or probability distribution (collectively probability or likelihood) that a purchase price will be accepted using price ratios determined from the set of historical data. In particular, a set of rules defining a likelihood model may be applied to the historical transaction data to determine the probability that the vehicle price provided by the user through the interface will be accepted by a dealer using a price ratio determined for dealers of the vehicle of the specified vehicle configuration based on, for example, historical price ratios determined for the vehicle of the specific configuration, a known price ratio acceptable for a dealer (e.g., based on an upfront price provided for the vehicle by the dealer) or other methods of determining price ratios acceptable to the dealer for the vehicle of interest.”; Par. 87-88-“ Similarly, FIG. 4 is a block diagram graphically depicting one embodiment of a data object (e.g., referred to herein as a Sales Matching Entity (SME) data object without loss of generality) that may be used (e.g., by a vehicle data system) to store data for a user record (e.g., a user SME or user SME object) or a sale record (e.g., a sale SME of sale SME object) that may be determined from data obtained from a data source within the distributed network. With respect to the depiction of FIG. 4, the hierarchical structure of a SME data object that is used to store data for both sales and user record for a vehicle data system is depicted. In FIG. 4, the nesting of blocks show how the various attributes are grouped together while asterisks denote items that may have multiple entries in the object, and therefore may have multiple scores computed for an SME data object pair, a phenomenon that is referred to as multiplicity and is described in more detail below. For example, for an SME object, the may be multiple dealers, people or transactions. For each dealer there may be one or more addresses or phone numbers, for each person there may be an associated name, multiple addresses, phone numbers or emails. There may be multiple transactions for each SME object, each transaction associated with a vehicle (e.g., including data such as make, model, trim, multiple options, VIN, etc.) and other associated data.” );
 
and generate the report to further include a comparison of the costs to the dealer and the value associated with the probability of the consumer taking the specified action associated with the vehicle dealer within the predefined time interval. (Gilmore Par. 136-“ As will be noticed, features correspond to (e.g., are built from) individual pieces or data fields (e.g., of PII) contained within sale and user records. A complicating factor in deriving features, and by extension the pair score, is the fact that records may have more than one entry for certain subfields. For example, a sale record may have two co-buyers, and each of these co-buyers may have multiple phone numbers, email addresses, etc. Only some of this information may be found for the corresponding user record. This problem is referred to as ‘multiplicity’, and in one embodiment, the solution is to put extracted features into a data structure that allows different possible combinations of features to be easily compared and scored.”; Par. 69-“These models may include a likelihood model that includes a set of rules for determining a probability of the acceptance of a particular price (e.g., including a price range) by a seller of a vehicle given a set of parameters associated with the vehicle (e.g., year, make model, geographic locale, etc.) or time period of purchase. In particular, in certain embodiments, this likelihood model may relate the price of vehicle sales to attributes of the sale transaction such that by providing values for those attributes from sales transactions to the likelihood model an expected price (or price ratio) at which a vehicle will sell may be determined along with one or more standard deviations or confidence intervals associated with the expected price. In one embodiment, for example, the likelihood model include one or more rules foe generating a cumulative distribution function for a set of completed historical vehicle transactions.”).
Lamm and Gilmore are directed to prediction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Lamm, as taught by Gilmore, by utilizing additional modelling with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lamm with the motivation of improving the use of distributed and networked computer systems for the collection, enhancement and correlation of data from across the distributed network which may be usefully applied in a variety of contexts, including in the context of vehicle sales to, for example, implement sales matching system which may collect, enhance and data related to users of a vehicle data system with sales data collected from a data sources distributed across a computer network (Gilmore Par. 3).

Claims 4, 7- 10, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lamm et al., US Publication No. 20190139063 A1, [hereinafter Lamm], in view of Gilmore, US Publication No. 20200013075A1, [hereinafter Gilmore] and in further view of Matam et al., US Publication No. 20180268318 A1, [hereinafter Matam] .
Regarding Claim 4, Lamm in view of Gilmore teach The computer-implemented method of claim 1,...
Lamm in view of Gilmore teach modelling and the feature is expounded upon by Matam:

wherein parsing the message content comprises applying a natural language processing model to the message content to generate the message features (Matam Par. 24-25-“ As used herein, the term “conversational data” is used to refer to one or more text strings that describe or otherwise indicate informal exchanges (either verbal or written) of information between at least two individuals. Examples of conversational data include instant-messaging logs, email exchanges, transcripts of telephone conversations, and other records of natural language exchanges between two or more participants. In some embodiments, conversational data is unstructured. For example, two different records of two different conversations may include data that is not subject to any constraints regarding numbers of words, terms used during the discussion, etc. As used herein, the term “decision point” is used to refer to a quantifiable or qualitative feature of conversational data that is usable for predicting a behavior of a user. Examples of these decision points include action classifications (e.g., “meeting” or “request”) for a conversation, sentiment classifications (e.g., “positive,” “negative,” “concerned,” or “neutral”) for a conversation, etc. In some embodiments, a decision point is determined by applying a support vector machine or other suitable natural-language processing algorithm to a set of conversation data.”).
Lamm, Gilmore and Matam are directed to prediction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Lamm in view of Gilmore, as taught by Matam, by utilizing additional modelling with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lamm in view of Gilmore with the motivation of training predictive models to improve the accuracy with which an automated modeling system predicts certain user behaviors for a particular user state (Matam Par. 19).
Regarding Claim 7,  Lamm in view of Gilmore teach The computer-implemented method of claim 1,...
Lamm in view of Gilmore teach user communication data and the feature is expounded upon by Matam
wherein the message content comprises communication content within an e-mail message sent by the consumer to an e-mail address associated with the vehicle dealer. (Matam Par. 20-“ The following non-limiting example is provided to introduce certain embodiments. In this example, an automated modeling system includes one or more computing systems that execute a training module and a relationship management tool. The training module is used to generate a consumer reaction model based on relationship data generated by the relationship management tool (e.g., records of sales tasks involving a consumer, records of email exchanges between a salesperson and a user, etc.). The consumer reaction model is used to predict the behavior of certain consumers based on conversational data associated with those consumers, which in turn facilitates subsequent communications with the user that are tailored to the user's predicted behavior.”
Lamm, Gilmore and Matam are directed to prediction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Lamm in view of Gilmore, as taught by Matam, by utilizing additional modelling with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lamm in view of Gilmore with the motivation of training predictive models to improve the accuracy with which an automated modeling system predicts certain user behaviors for a particular user state (Matam Par. 19).

Regarding Claim 8,  Lamm in view of Gilmore teach The computer-implemented method of claim 1,...
Lamm in view of Gilmore teach user communication data and the feature is expounded upon by Matam
wherein the message content comprises communication content within an electronic chat message from the consumer to a recipient associated with the vehicle dealer. (Matam Par. 20-“ The following non-limiting example is provided to introduce certain embodiments. In this example, an automated modeling system includes one or more computing systems that execute a training module and a relationship management tool. The training module is used to generate a consumer reaction model based on relationship data generated by the relationship management tool (e.g., records of sales tasks involving a consumer, records of email exchanges between a salesperson and a user, etc.). The consumer reaction model is used to predict the behavior of certain consumers based on conversational data associated with those consumers, which in turn facilitates subsequent communications with the user that are tailored to the user's predicted behavior.”; Par. 22-“ Continuing with this example, the training module generates the predictive models in the consumer reaction model by using conversational data from the relationship management tool. The conversational data is segmented according to the hidden states identified by the training module. For example, the relationship management tool captures or accesses stored conversational data from certain time periods (e.g., email exchanges, instant-messaging conversations, transcripts of phone calls, etc.). The training module obtains this conversational data for training the consumer reaction model. The training module derives certain quantifiable features from the conversational data using a textual analysis algorithm. For instance, the textual analysis algorithm classifies certain portions of a particular conversation as involving decision points in a sales journey (e.g., expressions of concern over a product, requests for a meeting regarding the product, etc.). In addition, the training module identifies the hidden states of a sales journey using suitable non-conversational data provided by the relationship management tool (e.g., data describing discrete tasks tracked with the relationship management tool). The training module identifies the hidden states by, for example, fitting a hidden Markov model to the non-conversational data.”)
Lamm, Gilmore and Matam are directed to prediction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Lamm in view of Gilmore, as taught by Matam, by utilizing additional modelling with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lamm in view of Gilmore with the motivation of training predictive models to improve the accuracy with which an automated modeling system predicts certain user behaviors for a particular user state (Matam Par. 19).
Regarding Claim 9,  Lamm in view of Gilmore teach The computer-implemented method of claim 1,...
Lamm in view of Gilmore teach user communication data and the feature is expounded upon by Matam
wherein the message content comprises communication content within an audio message from the consumer to a representative of the vehicle dealer. (Matam Par. 4-“ For example, these solutions fail to utilize data gathered from person-to-person interactions (e.g., conversations via email, phone, instant-messaging, etc.).”; Par. 20-“ The following non-limiting example is provided to introduce certain embodiments. In this example, an automated modeling system includes one or more computing systems that execute a training module and a relationship management tool. The training module is used to generate a consumer reaction model based on relationship data generated by the relationship management tool (e.g., records of sales tasks involving a consumer, records of email exchanges between a salesperson and a user, etc.). The consumer reaction model is used to predict the behavior of certain consumers based on conversational data associated with those consumers, which in turn facilitates subsequent communications with the user that are tailored to the user's predicted behavior.”; Par. 22-“ Continuing with this example, the training module generates the predictive models in the consumer reaction model by using conversational data from the relationship management tool. The conversational data is segmented according to the hidden states identified by the training module. For example, the relationship management tool captures or accesses stored conversational data from certain time periods (e.g., email exchanges, instant-messaging conversations, transcripts of phone calls, etc.). The training module obtains this conversational data for training the consumer reaction model. The training module derives certain quantifiable features from the conversational data using a textual analysis algorithm. For instance, the textual analysis algorithm classifies certain portions of a particular conversation as involving decision points in a sales journey (e.g., expressions of concern over a product, requests for a meeting regarding the product, etc.). In addition, the training module identifies the hidden states of a sales journey using suitable non-conversational data provided by the relationship management tool (e.g., data describing discrete tasks tracked with the relationship management tool). The training module identifies the hidden states by, for example, fitting a hidden Markov model to the non-conversational data.”)
Lamm, Gilmore and Matam are directed to prediction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Lamm in view of Gilmore, as taught by Matam, by utilizing additional modelling with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lamm in view of Gilmore with the motivation of training predictive models to improve the accuracy with which an automated modeling system predicts certain user behaviors for a particular user state (Matam Par. 19).
Regarding Claim 10,  Lamm in view of Gilmore in further view of Matam teach The computer-implemented method of claim 9,...
Lamm in view of Gilmore teach user communication data and the feature is expounded upon by Matam
generating, by the one or more processors, a transcript of at least a portion of a voice call between the consumer and the representative of the vehicle dealer, wherein the transcript comprises of the communication content within the audio message. (Matam Par. 20-“ The following non-limiting example is provided to introduce certain embodiments. In this example, an automated modeling system includes one or more computing systems that execute a training module and a relationship management tool. The training module is used to generate a consumer reaction model based on relationship data generated by the relationship management tool (e.g., records of sales tasks involving a consumer, records of email exchanges between a salesperson and a user, etc.). The consumer reaction model is used to predict the behavior of certain consumers based on conversational data associated with those consumers, which in turn facilitates subsequent communications with the user that are tailored to the user's predicted behavior.”; Par. 22-“ Continuing with this example, the training module generates the predictive models in the consumer reaction model by using conversational data from the relationship management tool. The conversational data is segmented according to the hidden states identified by the training module. For example, the relationship management tool captures or accesses stored conversational data from certain time periods (e.g., email exchanges, instant-messaging conversations, transcripts of phone calls, etc.). The training module obtains this conversational data for training the consumer reaction model. The training module derives certain quantifiable features from the conversational data using a textual analysis algorithm. For instance, the textual analysis algorithm classifies certain portions of a particular conversation as involving decision points in a sales journey (e.g., expressions of concern over a product, requests for a meeting regarding the product, etc.). In addition, the training module identifies the hidden states of a sales journey using suitable non-conversational data provided by the relationship management tool (e.g., data describing discrete tasks tracked with the relationship management tool). The training module identifies the hidden states by, for example, fitting a hidden Markov model to the non-conversational data.”)
Lamm, Gilmore and Matam are directed to prediction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Lamm in view of Gilmore, as taught by Matam, by utilizing additional modelling with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lamm in view of Gilmore with the motivation of training predictive models to improve the accuracy with which an automated modeling system predicts certain user behaviors for a particular user state (Matam Par. 19).
Regarding Claim 15 and Claim 18,  Lamm in view of Gilmore teach The computer system of claim 13,... and The tangible, non-transitory computer-readable medium of claim 16,...
Lamm in view of Gilmore teach user communication data and the feature is expounded upon by Matam
wherein the message content comprises one or more of the following: communication content within an e-mail message sent by the consumer to an e-mail address associated with the vehicle dealer, communication content within an electronic chat message from the consumer to a recipient associated with the vehicle dealer, or communication content within an audio message from the consumer to a representative of the vehicle dealer. (Matam Par. 4-“ For example, these solutions fail to utilize data gathered from person-to-person interactions (e.g., conversations via email, phone, instant-messaging, etc.).”; Par. 20-“ The following non-limiting example is provided to introduce certain embodiments. In this example, an automated modeling system includes one or more computing systems that execute a training module and a relationship management tool. The training module is used to generate a consumer reaction model based on relationship data generated by the relationship management tool (e.g., records of sales tasks involving a consumer, records of email exchanges between a salesperson and a user, etc.). The consumer reaction model is used to predict the behavior of certain consumers based on conversational data associated with those consumers, which in turn facilitates subsequent communications with the user that are tailored to the user's predicted behavior.”; Par. 22-“ Continuing with this example, the training module generates the predictive models in the consumer reaction model by using conversational data from the relationship management tool. The conversational data is segmented according to the hidden states identified by the training module. For example, the relationship management tool captures or accesses stored conversational data from certain time periods (e.g., email exchanges, instant-messaging conversations, transcripts of phone calls, etc.). The training module obtains this conversational data for training the consumer reaction model. The training module derives certain quantifiable features from the conversational data using a textual analysis algorithm. For instance, the textual analysis algorithm classifies certain portions of a particular conversation as involving decision points in a sales journey (e.g., expressions of concern over a product, requests for a meeting regarding the product, etc.). In addition, the training module identifies the hidden states of a sales journey using suitable non-conversational data provided by the relationship management tool (e.g., data describing discrete tasks tracked with the relationship management tool). The training module identifies the hidden states by, for example, fitting a hidden Markov model to the non-conversational data.”)
Lamm, Gilmore and Matam are directed to prediction analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Lamm in view of Gilmore, as taught by Matam, by utilizing additional modelling with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Lamm in view of Gilmore with the motivation of training predictive models to improve the accuracy with which an automated modeling system predicts certain user behaviors for a particular user state (Matam Par. 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. 10586266 B2 to Fredrich et al.- Abstract-“ Various embodiments relate generally to computer science, software, and computer program and platform architectures, including receiving input data configured to identify one or more items, the input data being converted from a first data format to a second data format, parsing the input data in the second data format to extract event data associated with the one or more items, evaluating the event data to determine shipment data configured to identify a location, an account, and a first option associated with the one or more items, comparing the input data in the second data format to a threshold to determine a statistical probability associated with the one or more items, calling a data service to retrieve other data associated with the one or more items, and generating a retrieval option associated with other items if the statistical probability is greater than the threshold and the other data indicates the device is within a numerical range of a location at which the item is stored.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624